Howell, J.
The first question presented in this case is, whether or not a third person claiming by opposition the proceeds of a sale, upon *658which he asserts a superior right, must make oath to the facts upon which he basis his demand and arrests said proceeds in the hands of the sheriff. The articles of the Code of Practice, 395-403, authorizing the proceeding and regulating its exercise and effects, make no such requirement, and we are aware of no law which does. The statute relating to the subject permits either the party or his attorney to make oath as to the absence of the district judge. R. S., § —.
It is therefore ordered that the judgment appealed from be reversed, and this cause remanded to he proceeded with according to law, defendants and appellees to pay costs of appeal.